STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

DANIEL       BALDWIN          DUNLAP          AND                                                NO.        2022    CW     0387
MARGARET         A.     DUNLAP


VERSUS


EMPIRE       TRADING          GROUP,          LLC,
YOUR    HOME       PROS       REALTY,
VICTORIA          HONEYCUTT,             KAITLIN
COX,    KELLER         WILLIAMS           REALTY -
                                                                                             SEPTEMBER             23,     2022
GREATER          BATON       ROUGE,       ABC
INSURANCE          COMPANY,             DEF

INSURANCE          COMPANY,             AND    XYZ
INSURANCE          COMPANY




In    Re:          Empire          Trading Group,                 L. L. C.,         applying for supervisory
                   writs,           21st            Judicial            District                 Court,           Parish          of

                   Livingston,                No.    163360.




BEFORE:            McDONALD,             THERIOT,          AND    CHUTZ,         JJ.


        WRIT           GRANTED.               The      district               court'     s         October           6,      2021
judgment           denying              the     motion           for        summary              judgment           filed         by
Defendant,             Empire           Trading        Group,           L. L. C.,        is        hereby          reversed.

Empire       met       its     initial          burden       on        summary         judgment.                  Thereafter,
the     burden           shifted          to        Plaintiffs              to    produce              factual            support

sufficient             to     establish              the    existence               of       a     genuine          issue         of

material          fact       or    that       the    mover        is    not      entitled              to    judgment        as    a
matter       of       law.        La.     Code       Civ.    P.        art.      966( D)(        1).         In    opposition
to     Empire' s             motion            for     summary               judgment,                 Plaintiffs            only
produced          documents              responsive              to     a     FOIA       request             submitted            by
Plaintiffs             to    FEMA.        We        find    these           documents            are        not    sufficient

to establish a genuine issue of material fact precluding summary
judgment.   Accordingly, Empire' s motion for summary judgment is
granted,  and all  claims asserted  by Plaintiffs, Daniel Baldwin
Dunlap       and       Margaret          A.     Dunlap,      against             Defendant,                 Empire        Trading
Group,       L. L. C.,        are       dismissed          with       prejudice.


                                                             JMM
                                                            MRT
                                                            WRC




COURT       OF   APPEAL,           FIRST       CIRCUIT




       DdPJJTk         CLERK       OF    COURT
                 FOR    THE       COURT